UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2131



ELLIS HARLEY BARBER, Medicine Priest,

                                             Plaintiff - Appellant,

          versus


INTERNATIONAL BAR ASSOCIATION; FEDERAL BAR
ASSOCIATION; AMERICAN BAR ASSOCIATION; WILLIAM
H. REHNQUIST, Chief Justice, United States
Supreme Court; HALDANE MAYER, Chief Judge; J.
HARVIE WILKERSON, III, Chief Judge, U. S.
Court of Appeals for the Fourth Circuit; J.
FREDERICK MOTZ, Chief Judge, U. S. District
Court, Baltimore, MD; RAYMOND J. KANE, Chief
Judge, Howard County Circuit Court, MD; MARTHA
R. RASIN, Chief Judge, Howard County District
Court, MD; CIRCUIT COURT FOR HOWARD COUNTY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-3638-WMN)


Submitted:   December 20, 2001          Decided:    December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Ellis Harley Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ellis Harley Barber seeks to appeal the district court’s order

dismissing his civil action for failure to state a claim.        We

dismiss the appeal for lack of jurisdiction because Barber’s notice

of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)).

     The district court’s order was entered on the docket on Decem-

ber 19, 2000.   Barber’s notice of appeal was filed on September 17,

2001.   Because Barber failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          DISMISSED




                                  3